Citation Nr: 1548110	
Decision Date: 11/16/15    Archive Date: 11/25/15

DOCKET NO.  09-43 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral eye disorder, to include cataracts, dry eyes, pinguecula, and pterygium.

2.  Entitlement to service connection for bilateral hearing loss.	

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to August 1963.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal of rating decisions dated in March 2008 and November 2008 issued by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Huntington, West Virginia and St. Petersburg, Florida, respectively.  The RO in Winston-Salem, North Carolina has jurisdiction over the Veteran's claims.

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the Remand section below.


FINDING OF FACT

The Veteran's eye disorders are related to his active service.


CONCLUSION OF LAW

The criteria for service connection for eye disorders, currently diagnosed as cataracts, dry eyes, pinguecula, and pterygium have been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

The Veteran's claim for an eye disorder is based upon his reports of being exposed to sun and wind during his service aboard the USS FORRESTAL.  In addition, the Veteran reports experiencing eye problems that required surgery within a few months of his discharge from active duty.  These reports have been corroborated by several buddy statements.  Although the Veteran's service treatment records do not contain evidence of treatment for an eye disorder, the Board finds the claimed environmental exposures are consistent with the places, types, and circumstances of his service.  As such, the Board finds there is sufficient evidence of in-service exposure to damaging wind and sun.  

Additionally, the Veteran underwent a VA examination in June 2014.  An Ophthalmologist performed a comprehensive assessment of the Veteran's eyes, to include a dilated assessment of the fundus, and diagnosed cataracts status post pseudophakia, dry eyes, pinguecula, and pterygium.  In addition, the examiner found these disorders were "at least as likely as not (50 percent or greater probability) incurred in or caused by" exposure to wind and sun on the flight deck.  The examiner reasoned the diagnosed disorders were consistent with having been caused by exposure to wind and sun.  

In this case, several eye disorders have been diagnosed.  A VA examiner that specializes in eye disorders determined the Veteran's diagnosed eye disorders resulted from his service aboard a Navy ship.  Specifically, the examiner found the Veteran's eye disorders were consistent with exposure to damaging wind and sun while serving on the flight deck of the USS FORRESTAL.  The Veteran's military personnel file and DD-214 confirm his military occupation involved avionics, and as such, his service on the flight deck is consistent with his occupation.  Accordingly, service connection for eye disorders is warranted.


ORDER

Service connection for eye disorders, currently diagnosed as cataracts, dry eyes, pinguecula, and pterygium, is granted.


REMAND

Initially, the Veteran underwent a VA audiology examination in May 2013.  At that time, the Veteran reported the noticeable onset of his hearing loss was in the late 1990s.  The examiner noted that during the Veteran's August 1963 separation examination a whispered voice test was performed.  The examiner concluded the Veteran's hearing loss and tinnitus was "less likely as not" related to an event in service.  The Board finds that the test performed at separation was not a valid assessment, and that the Veteran's naval occupational specialty involved working on a flight deck of an aircraft carrier, where the Veteran states he was routinely exposed to excessive noise.  The examiner did not explain why the Veteran's reports of noticing his hearing loss 35 years after his discharge from service led to the examiner's conclusion that his hearing loss is not related to his inservice noise exposure.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

A series of papers by Sharon Kujawa at the Department of Audiology Massachusetts Eye and Ear Infirmary shows that even in the presence of a "fully" recovered temporary threshold shift (TTS), hair cells are damaged.  This study indicates that while people have a finite number of hair cells at any given frequency only a portion of those cells are needed for what we measure as normal hearing, and the remainder could be considered a protective mechanism.  This study also suggests that as we age these hair cells are damaged and if the redundant cells are not there then the individual will experience a greater hearing loss.  Until recently, short term exposure was thought to result in a TTS that recovered completely when the individual was sound.  The above-noted data/papers cast doubt on the 2006 Institute of Medicine's previous determination that limited sound exposure in the past did not result in long term damage.  Based on these divergent studies, as well as the VA examiner's lack of reasoning to support her May 2013 medical opinion, the Board finds a medical opinion from an otolaryngologist is necessary prior to the final adjudication of this matter.  

Accordingly, the case is remanded for the following action:

1.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of his response, obtain all outstanding VA records relevant to the claims being remanded.  

If, after making reasonable efforts the identified records are not obtained, notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  After completion of the above, an addendum medical opinion must be obtained from a VA otolaryngologist with sufficient experience and expertise to provide an opinion as to the etiology of the Veteran's bilateral hearing loss and tinnitus.  The physician must consider the above-noted study, and in doing so, must also be mindful that although hearing loss may not be shown in service or at separation from service, service connection can still be established if the evidence shows that it is actually due to incidents during service.  In this regard, the physician must state whether any degree of the Veteran's hearing loss and tinnitus is related to the Veteran's military noise exposure.  Another examination of the Veteran must be performed only if deemed necessary by the physician providing the opinion.

A complete rationale for all opinions must be provided.  If the physician cannot provide a requested opinion without resorting to speculation, it must be so stated, and the physician must provide the reasons why an opinion would require speculation.  The physician must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the physician must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular physician.  

3.  The RO must review the addendum medical opinion to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.   

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence and argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


